DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
In view of Applicant’s request for clarification on September 30, 2022, this Office action replaces the Office action of July 6, 2022 and restarts the time for response.

Information Disclosure Statement
The information disclosure statement filed October 3, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgren et al (US 2002/0119743 A1) in view of Mullen et al (US 20160058023) and Hamann et al (US 20080008797).
As to claims 1-20, specifically claims 1, 9, and 18, Hilgren et al teach a thixotropic antimicrobial composition (abstract; para [0128], thickened version of the composition) comprising: an antimicrobial agent (para [0012], peroxyacetic acid, see instant claim 3); and a thixotropic agent (para [0090]; [0128], thickener).
The claims differ as to the specific recitation of “at least 400 ppm.”
Hilgren et al teaches the use of peroxyacetic acid as an antimicrobial agent as is claimed.  Once the art recognizes the use of a compound for a specific function then the manipulation of amounts is no more than expected, obvious, and within the skill of the art.
It would have been obvious to a person of ordinary skill in the art to use the components as taught by Hilgren et al in the amounts claimed because the use of peroxyacetic acid as an antimicrobial is well known and expected in the art.  It is noted that Applicant does attach criticality to the amounts claimed.  It is further noted that Applicant teaches the antimicrobial may be as low as 10 ppm.
As per claim 2, Mullen et al teach an antimicrobial composition, wherein the antimicrobial agent is conventional and is at least one selected from the group consisting of cetylpyridinium chloride, peroxyacetic acid, hydrochloric acid, and mixtures thereof (see entire document, especially claim 18).  It would have been obvious to use additional components, as taught by Mullen et al in that of Hilgren et al because the use of multiple antimicrobials is conventional in the art.
As per claim 3, Hilgren et al teach the thixotropic antimicrobial composition of claim 1, wherein the antimicrobial agent is peroxyacetic acid (para [0012]; (0031}).
As per claim 4, Hamann et al teach sodium pyrophosphate as a texturizing agent in combination with an antimicrobial such as peroxyacetic acid (see entire document, especially claims 21, 22 and paragraph [0037]).  Hamann et al also teach the texturizing agent includes starches and gums.  It would be obvious to use any thixotropic/thickener/texturizing agent in that of Hilgren et al because the use of conventional thixotropic agents is known in the art.  Applicant does not attach criticality to the thixotropic agent.
As per claim 5, Hilgren et al teach the thixotropic antimicrobial composition of claim 1, wherein the thixotropic agent is xanthan gum (para [0128]]).
As per claim 6, Hilgren et al teach the thixotropic antimicrobial composition of claim 1, wherein the thixotropic agent is present in an amount of 0.1 mass% to 1.5 mass% (para (0093), 0.1 wt- percent to about 1.5 wt- percent) based on a total weight of the thixotropic antimicrobial composition.
As per claim 7, Hilgren et al teach the thixotropic antimicrobial composition of claim 5, wherein the thixotropic agent is present in an amount of 0.1 mass% to 1.5 mass% (para [0093], 0.1 wt- percent to about 1.5 wt- percent) based on a total weight of the thixotropic antimicrobial composition.
As per claim 8, Hilgren et al teach the thixotropic antimicrobial composition of claim 7, wherein the antimicrobial agent is peroxyacetic acid (para [0031)).
As per claim 9, Hilgren et al teach a method of sanitizing an article (para (0013), washing poultry), the method comprising: preparing a thixotropic antimicrobial composition (para [0013] and [0128}, thickened composition); and contacting the article with the thixotropic antimicrobial composition (para [0128], washing solution remains in contact with the poultry product surface for longer periods of time); wherein the thixotropic antimicrobial composition comprises: an antimicrobial agent (para [0012]); and a thixotropic agent (para ([0090]-[0093]; [0128], thickener).
As per claim 10, Mullen et al teach an antimicrobial composition, wherein the antimicrobial agent is conventional and is at least one selected from the group consisting of cetylpyridinium chloride, peroxyacetic acid, hydrochloric acid, and mixtures thereof (see entire document, especially claim 18). It would have been obvious to use additional components, as taught by Mullen et al in that of Hilgren et al because the use of multiple antimicrobials is conventional in the art.
As per claim 11, Hilgren et al teach the method according to claim 9, wherein the antimicrobial agent is peroxyacetic acid (para [0031)).
As per claim 12, Hamann et al teach sodium pyrophosphate as a texturizing agent in combination with an antimicrobial such as peroxyacetic acid (see entire document, especially claims 21, 22 and paragraph [0037]).  Hamann et al also teach the texturizing agent includes starches and gums.  It would be obvious to use any thixotropic/thickener/texturizing agent in that of Hilgren et al because the use of conventional thixotropic agents is known in the art.  Applicant does not attach criticality to the thixotropic agent.
As per claim 13, Hilgren et al teach the method according to claim 9, wherein the thixotropic agent is xanthan gum (para [0128]).
As per claim 14, Hilgren et al teach the method according to claim 9, wherein the thixotropic agent is present in an amount of 0.1 mass% to 1.5 mass% (para (0093), 0.1 wt- percent to about 1.5 wt- percent) based on a total weight of the thixotropic antimicrobial composition.
As per claim 15, Hilgren et al teach the method according to claim 9, wherein, in the preparing step, the thixotropic antimicrobial composition is prepared by mixing a thixotropic solution containing the thixotropic agent with an antimicrobial solution containing the antimicrobial agent
(para [0128], The thickeners or gel forming agents can be used in mixing with the washing solution); and wherein the contacting step is conducted within 6 hours of the preparing step (para [0128], mixing at time of use).
As per claim 16, Hilgren et al teach the method according to claim 15, wherein the thixotropic solution comprises 0.5 mass% to 1. 5 mass% (para [0093}, 0.1 wt- percent to about 1.5 wt- percent) of the thixotropic agent based on a total weight of the thixotropic solution.
As per claim 18, Hilgren et al teach a treated article (para [0128], the poultry product can be treated with a thickened or gelled version of the composition) comprising an article having a thixotropic antimicrobial composition (para [0013]) on at least one surface thereof (para [0128],
thickened or gelled state the washing solution remains in contact with the poultry product surface for longer periods of time) wherein the thixotropic antimicrobial composition comprises: an antimicrobial agent (para (0013}); and a thixotropic agent (para [0128], thickener).
As per claim 19, Hilgren et al teach the treated article of claim 18, wherein the antimicrobial agent is peroxyacetic acid and wherein the thixotropic agent is xanthan gum (para [0128]).
As per claim 17, although Hilgren et al doesn't specifically teach the method according to claim 15, wherein a ratio of the thixotropic solution to the antimicrobial solution in the thixotropic antimicrobial composition is from 0.5: 1 to 2.5: 1, it does teach the thixotropic solution comprises 0.5 mass% to 1. 5 mass% (para [0093], 0.1 wt- percent to about 1.5 wt- percent) of the thixotropic agent based on a total weight of the thixotropic solution. It would have been obvious to one ordinary skill in the art to optimize the ratio of the thixotropic solution to the antimicrobial solution in the thixotropic antimicrobial composition to obtain the best results.
As per claim 20, although Hilgren et al doesn't specifically teach the treated article of claim 19, wherein the thixotropic antimicrobial composition comprises 3 mass% to 25 mass% based on the total mass of the treated article, it does teach typical use levels of thickeners or gel agents range from about 100 ppm to about 10 wt- percent (para [0128]). It would have been obvious to one ordinary skill in the art to optimize the mass ratio of the thixotropic antimicrobial composition based on the total mass of the treated article to obtain the best results.

Allen et al (US 20110274766) is cited to teach synergy between strong acids and peroxy compounds (see entire document, especially claim 12).

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.
Applicant argues that the Hilgren et al does not teach “at least 400 ppm.”
Hilgren et al teach the claimed components for the same purpose.  The use of peroxyacetic acid as an antimicrobial is well known and expected in the art.  The manipulation of amounts is no more than expected, obvious, and within the skill of the art.
In the absence of a showing of unexpected results, it is not seen how the claimed invention differs from the combined teachings of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
October 7, 2022